Citation Nr: 1439465	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  98-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Cheryl R. King, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 1997 and February 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In March 1997, the RO denied entitlement to service connection for a pancreas disorder, hypertension, a right knee disorder, pain in the arms, shoulders, left knee, neck and feet, and a bilateral hip disorder because the claims were not well-grounded. 

In February 2003, under the guidelines of the Veterans Claims Assistance Act of 2000 (VCAA), the RO reconfirmed the prior denials of entitlement to service connection for a pancreas disorder, hypertension, a right knee disorder, pain in the arms, shoulders, left knee, neck and feet, and a bilateral hip disorder.

In September 1998, the Veteran presented testimony during a hearing in Washington D.C. before a Veterans Law Judge (VLJ) who is no longer with the Board.

Thereafter, in April 1999, the Board issued a decision denying claims then pending on appeal for service connection for refractive error of the eyes, pyorrhea, diplopia, gastroenteritis, and memory loss.  The Board then remanded the matters of entitlement to service connection for a pancreas disorder, hypertension, bilateral hip disorder, disabilities of the knees, feet, and neck, and bilateral arm and shoulder disorders for additional evidentiary development.

In April 2004, the Board denied a claim then pending for service connection for residuals of a head injury, to include headaches and loss of smell and taste.  The remaining claims in appellate status were remanded for additional procedural and evidentiary development to the RO (via the Appeals Management Center(AMC)). 

In May 2007, a hearing was held in Washington D.C. before the undersigned; a transcript of this hearing is of record.

In December 2007, a Board decision denied service connection for neck and bilateral foot disorders, and reopened service connection for a back condition, kidney condition, and sickle cell trait.  The issue of service connection for hypertension was again remanded for further development. 

In May 2012, a Board decision denied service connection for sickle cell trait, a lumbar spine disorder, a kidney disorder, a pancreas disorder, a bilateral hip disorder, a bilateral arm and shoulder disorder and a bilateral knee and leg disorder. The issue of service connection for hypertension was again remanded for further development.  Also, in December 2012, the hypertension claim was once again remanded for further development.  


FINDINGS OF FACT

1.  It is not undebatably established by clear and unmistakable evidence that hypertension existed prior to service.  

2.  Hypertension is a chronic disease for which the Veteran presented probative, meaning competent and credible, evidence of continuing symptoms after service.

3.  Current hypertension is reasonably shown to be related to service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness is not rebutted and for purposes of the claim for hypertension, the Veteran was sound upon entry into service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  

2.  The criteria for entitlement to service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1132, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Certain listed, chronic disabilities, including hypertension, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  To establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a) (e.g. hypertension).  Walker v.  Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).     

Service connection may also be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Veterans are entitled to a rebuttable presumption of sound condition at entry into active service, except for defects, infirmities, or disorders noted on the entrance examination report.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).  This "presumption of soundness" can be rebutted if clear and unmistakable evidence shows that an injury or disease manifested in service (1) preexisted service and (2) was not aggravated by service.  See 38 U.S.C. §§ 1111; 1153; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1153.  For the clear and unmistakable standard to be met, the evidence must be "undebatable" that the disability in question pre-existed service and was not aggravated by service.  See, e.g., Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Where the Veteran receives the benefit of the presumption of soundness, the evidence must still establish a current disability and a nexus between his current disability and in-service injury or aggravation.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009); Dye v. Mansfield, 504 F.3d 1289, 1292-93 (Fed. Cir. 2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The evidence clearly shows that the Veteran currently has hypertension, as indicated by medical documentation of current diagnosis and treatment of the disease.  Also, the Veteran's May 1968 enlistment examination shows significantly elevated blood pressure readings.  Similarly, initial blood pressure readings on August 26, 1968, at the time of his entrance into service, also reflected elevated blood pressure readings.  However, subsequent 3 day blood pressure monitoring showed findings of 138/86, 134/84 and 132/84 on the afternoon of August 26th; 124/78, 120/82 and 126/88 on the afternoon of August 27th; 130/86, 138/80 and 134/84 on the afternoon of August 27th; and 148/90, 140/92 and 138/88 on the morning of August 28th.  All of these readings are lower than what was previously recorded.  Based on the findings of this 3 day check, the examining medical professional concluded the Veteran's blood pressure was normal and he was found to be qualified for entrance into active duty.  Thus, in regard to his claim for service connection for hypertension, he must be presumed to be sound on entry.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  

Subsequent blood pressure readings during service include 140/100 on December 28, 1968, when the Veteran was seen for headache and dizziness; 126/80 when seen for follow-up on December 30, 1968; 132/90 when seen for follow-up on January 2, 1969; 138/98 in April 1969, when seen for symptoms of microscopic hematuria; 110/70 when seen for back pain in May 1969; 120/80 when seen later in May; 120/80 on July 24, 1969 and 120/80 on September 8, 1969.  Then, at his November 1969 separation examination, blood pressure was measured as 132/80 and cardiovascular functioning was found to be normal.  On his November 1969 report of medical history at separation, the Veteran did report a history of prior high blood pressure.  The examiner commented that there were "Multiple symptoms, many of which are probably not significant."  The examiner also noted high blood pressure one year ago transiently but no recent elevation.  

The earliest post-service blood pressure reading of record is from January 1971 when it was measured as 130/70.  Subsequent to this, the Veteran had numerous blood pressure readings in which some were lower than 160/190 (see records in October and November 1971, and January and April 1972), but most were higher (see records in April and October 1971, May and December 1972, and September, October, and December 1973). 

During a February 1974 private medical visit, the Veteran reported a history of "intermittent hypertension."  Additionally, subsequent VA and private treatment records show a number of elevated readings and the Veteran eventually started regularly taking medication for hypertension. 

On February 2014 VA examination, the examiner diagnosed the Veteran with hypertension and opined it was less likely than not incurred in or caused by service.  The examiner noted that it appeared that the Veteran met the diagnosis of hypertension at the time of enlistment in August 1968.  The examiner also noted a service treatment record from December 1968 showing a blood pressure reading of 140/100 and stated that there was history of high blood pressure that existed prior to service.  

The examiner also found that the hypertension, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an event, injury or illness during service.  The physician stated that based on the blood pressure readings at enlistment and in comparison with AHS position statement on hypertension , referenced later in the report, it appeared the Veteran met the criteria for the diagnosis of hypertension at the time of enlistment in August 1968.  The examiner also commented that the Veteran's blood pressure at military separation was documented as in the normal and stable range and noted to have "no recent elevation."  Additionally, the Veteran underwent a renal biopsy in service for another unrelated medical condition (hematuria) and that was described as normal, indicating absence of any kidney complication due to hypertension while in service.  Review of the discharge examination failed to demonstrate any other complications or sequelae due to hypertension.

The examiner commented that the Veteran has been diagnosed with essential hypertension, which is the cause of hypertension in approximately 95 percent of adult cases and that the etiology of this condition was not well understood.  Also improvement in blood pressure readings during military service suggested improvement due to the military lifestyle (especially physical activity).

The February 2014 VA examiner's opinion does not constitute clear and convincing evidence that the Veteran's essential hypertension pre-existed service.  

By regulation, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, which specifically concerns hypertension.

The fact that the Veteran had elevated blood pressure readings prior to service is probative, but given that he was specifically evaluated for hypertension over a 3-day period prior to entering service and found to not have high blood pressure is also probative evidence that does not appear to have been adequately considered by the VA examiner.  Therefore, since this evidence indicates the Veteran did not have hypertension in service and this finding was not refuted by the examiner in his rationale, this evidence precludes finding that the claimed disability clearly and unmistakably existed prior to service.

Consequently, the presumption of soundness has not been rebutted, and for purposes of his claim for service connection, the Veteran is considered to have been sound (i.e. not to have had hypertension) upon entry into service.  See 38 U.S.C. §§ 1111; 1153; Cotant, 17 Vet. App. 116, 131 (2003); Horn, 25 Vet. App. at 234 (2012).  

Regarding whether there is a nexus between service and current hypertension, the February 2014 VA examiner did find that it was less likely than not that such a relationship exists.  However, he based this opinion on the Veteran having had hypertension upon entry into service and as mentioned, the Veteran must be considered as having been sound on entry.  Consequently, the Board cannot attach any probative value to this opinion.  Similarly, a May 2005 VA medical opinion was based on an incomplete review of the claims file, which did not take into account a number of the high blood pressure readings in and around the time of service and relatively soon after service.  Consequently, the Board cannot attach any significant probative value to this opinion.

The Board also notes that as hypertension is a chronic disease, service connection for it may be established through a showing of continuity of symptomatology when there aren't sufficient findings in service to establish it as a chronic condition.  In this regard, as mentioned, the Veteran clearly did have multiple elevated blood pressure readings during service.

Additionally, it is reasonably shown via the Veteran's testimony and the medical records associated with the claims file that the Veteran continued at least intermittently to experience hypertension from early to mid-1970s up until the present.  Further, although there do not appear to be any post-service medical records in the claims file documenting blood pressure readings for the period between December 1969 and December 1970, the Veteran has essentially reported that he continued to experience high blood pressure/hypertension during this time frame and the Board does not find a basis in the record for finding this report not credible.  Consequently, given that the negative VA medical opinions may be afforded only very limited probative value, and given this significant evidence of continuity of symptomatology since service, the evidence is at least in equipoise as to whether a nexus exists between high blood pressure in service and the current hypertension.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331 (Fed. Cir. 2013); Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, resolving reasonable doubt in the Veteran's favor, all elements of a claim for service connection are met and service connection for hypertension is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).     
  

ORDER

Service connection for hypertension is granted.  

______________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


